UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2012 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2012 Annual Report to Shareholders DWS GNMA Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 32 Notes to Financial Statements 45 Report of Independent Registered Public Accounting Firm 46 Information About Your Fund's Expenses 47 Tax Information 48 Investment Management Agreement Approval 53 Summary of Management Fee Evaluation by Independent Fee Consultant 57 Board Members and Officers 62 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. For the 12 months ended September 30, 2012, DWS GNMA Fund posted a 4.53% total return, compared with the 4.00% return of its benchmark, the Barclays GNMA Index. The fund's return exceeded the 3.80% return of its average peer in the Morningstar Intermediate Government Funds category. At the close of the period, the fund's duration (a measure of interest rate sensitivity based on when investors can expect payments of principal and interest from a bond) stood at 2.8 years, compared with 2.2 years for the Barclays GNMA Index. GNMA investors pay close attention to the direction of interest rates, as falling rates can lead to increased prepayments on underlying loans. As the period opened, despite short-term rates anchored near zero, longer-term interest rates fluctuated in response to headlines surrounding the sovereign debt crisis in Europe. Investors also eagerly followed the stream of U.S. economic data. As 2011 drew to a close, U.S. Treasury rates inched up as investors became more comfortable that the United States was not on the verge of heading back into recession. The positive sentiment carried through the first quarter of 2012, as employment data showed signs of firming and a disorderly default by Greece appeared to have been averted, preventing for the time being the larger regional debt crisis from coming to a head. However, the crisis would move front and center in the spring, with the viability of the euro increasingly called into question as borrowing costs rose for governments of larger economies such as Spain and Italy. In the United States, employment and housing, the keys to any sustainable, meaningful recovery, continued to be areas of investor focus. While housing fundamentals showed signs of strengthening, employment data took a step backward following a few months of noticeable improvement. In aggregate, developments at home and abroad combined to heighten investor anxiety, leading to a flight to quality that benefited U.S. Treasuries and drove yields down. GNMA securities in a nutshell Government National Mortgage Association (GNMA) securities, commonly called "Ginnie Mae" securities, are backed by the full faith and credit of the U.S. government with respect to payment of principal and interest. Each GNMA mortgage-backed security represents an aggregated pool of homeowner's mortgages from which investors receive principal and interest payments each month. If interest rates fall, homeowners tend to refinance and pay off their existing mortgages earlier, and mortgage-backed investors are forced to reinvest the proceeds at lower prevailing rates. If interest rates rise, principal for the mortgages underlying GNMA securities tends to be repaid more slowly and an investor receives the coupon interest on the security over a longer time horizon. The value of GNMAs issued recently with coupons that reflect lower prevailing rates can be less attractive to investors and may experience a greater price decline if market interest rates rise, reducing returns to investors. As a result, funds that invest primarily in GNMAs tend to perform best in environments in which interest rates do not change dramatically. Late in the fiscal period, while there continued to be daily headlines reflecting the ups and downs in Europe, the biggest news for the markets came on the U.S. housing and monetary policy fronts. On the housing front, data seemed to confirm that prices had finally reached a bottom and were beginning to strengthen. In addition, with employment data continuing to disappoint, there was speculation that the U.S. Federal Reserve Board (the Fed) would announce further bond purchases under quantitative easing in an effort to drive mortgage rates even lower. This speculation was borne out at the Fed's mid-September 2012 meeting, at which it was also announced that near-zero short-term rates would be maintained through at least mid-2015. U.S. Treasury yields ended the period somewhat lower all along the yield curve, declining from already low levels. Specifically, the two-year yield went from 0.24% to 0.23%, the five-year from 0.95% to 0.62%, the 10-year from 1.92% to 1.65% and the 30-year from 2.91% to 2.82%. For much of the period, performance of residential mortgage-backed securities (MBS) was supported by continued low prepayment rates on underlying mortgage pools as homeowners continued to be stalemated by negative equity and tighter mortgage underwriting standards. However, late in the period, as the housing market began to improve and mortgage rates hit ever lower levels supported by Fed actions, there was a substantial uptick in refinancing that began to impact some older, higher-coupon GNMA pools. Positive and Negative Contributors to Performance The fund's positioning with respect to overall duration and interest rate sensitivity was a positive contributor to relative return for the period. The fund was positioned to be longer than the market, as we expected economic slowing and a flight to quality into U.S. Treasuries resulting from turmoil in Europe and the Middle East. While we adopted this stance a little earlier than was optimal and suffered a near-term performance shortfall as the market moved briefly to higher rates, it worked well over time. For much of the period we had a significantly higher average coupon than the Index. Most of our higher-coupon weighting was in "seasoned" (older than three years) GNMAs, many with lower average loan balances than the Index. As a result, our holdings have experienced relatively low prepayments while adding to the fund's income vs. lower coupons. Nonetheless, this position acted as a constraint on returns for much of the period as investors migrated into the perceived safety of newer issues with less refinancing incentive, leading to a softening in prices for our preferred pools. Late in the period, this exposure to specified, higher-coupons pools began to help performance as investors began to value the lower duration and attractive income characteristics they offer. "We continue to believe our best plan of action is to seek to insulate the portfolio from prepayments where possible and look to purchase securities that provide a measure of protection from higher rates when they are mispriced by the markets." Outlook and Positioning It is expected that the Fed will absorb in the range of 80% of new mortgage-backed security issuance as it executes the latest round of bond purchases. While there does not appear to be tremendous value in this segment after the recent positive reaction to the Fed's announcement, neither does it make sense to avoid current pools given this level of support. Prepayments on underlying mortgages have picked up dramatically in the past few months as mortgage rates have fallen to historically low levels. At the same time, prepayments have remained modest on our holdings of higher-coupon pools with seasoned mortgages and lower underlying loan balances, and the Fund's income continues to benefit from this exposure. Given this backdrop, we are maintaining a somewhat "barbelled" portfolio with significant exposures to both recent, lower-coupon pools and older, higher-coupon pools. We will continue to closely monitor the refinancing environment and various policy proposals with the potential to increase prepayments. We expect continued volatility of rates in both directions with the ebb and flow of economic data, the U.S. elections, European angst and Middle East tension. For this reason, we don't foresee taking dramatic positions one way or another in anticipation of these events, but will react based upon the responses after these events are known. We continue to believe our best plan of action is to seek to insulate the portfolio from prepayments where possible and look to purchase securities that provide a measure of protection from higher rates when they are mispriced by the markets. We believe the fund remains suitable for investors seeking high current income with less downside risk than many other GNMA funds. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2002. • Joined Deutsche Asset Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. Ohn Choe, CFA, Vice President Portfolio Manager of the fund. Joined the fund in 2010. • Portfolio Manager for Retail Fixed Income: New York. • Joined Deutsche Asset Management in 2005. • BSBA, Georgetown University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays GNMA Index is an unmanaged, market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Intermediate Government Funds category represents funds with at least 90% of their bond portfolios invested in government issues with a duration typically between 3.5 and 6 years or an average effective maturity of greater than or equal to 4 years and less than 10 years. The unmanaged Barclays GNMA Index is a market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Sovereign debt is debt that is issued by a national government. Barbell strategies involve purchasing bonds with a variety of maturities. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Performance Summary September 30, 2012 (Unaudited) Average Annual Total Returns as of 9/30/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class C % Barclays GNMA Index† % Adjusted for the Maximum Sales Charge Class A (max 2.75% load) % Class C (max 1.00% CDSC) % Barclays GNMA Index† % No Sales Charges Life of Institutional Class* Class R % N/A Class S % N/A Institutional Class % % N/A N/A % Barclays GNMA Index† % * Institutional Class shares commenced operations on February 2, 2009. The performance shown for the index is for the time period of January 31, 2009 through September 30, 2012, which is based on the performance period of the life of Institutional Class. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 0.78%, 1.54%, 1.20%, 0.54% and 0.47% for Class A, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A and C shares for the periods prior to their inception on February 2, 2009 and for Class R shares for the period prior to its inception on May 1, 2012 are derived from the historical performance of Class S shares of DWS GNMA Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays GNMA Index is an unmanaged, market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Net Asset Value and Distribution Information Class A Class C Class R Class S Institutional Class Net Asset Value: 9/30/12 $ 5/1/12 (Commencement of operations of Class R) $
